UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 001-31617 Bristow Group Inc. (Exact name of registrant as specified in its charter) Delaware 72-0679819 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification Number) 2000 W.Sam Houston Pkwy. S., 77042 Suite 1700 (Zip Code) Houston, Texas (Address of principal executive offices) Registrant’s telephone number, including area code: (713) 267-7600 None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer R Accelerated filer £ Non-accelerated filer £ Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). £YesRNo Indicate the number shares outstanding of each of the issuer’s classes of Common Stock, as of July 31, 2009. 29,359,662shares of Common Stock, $.01 par value Table of Contents BRISTOW GROUP INC. INDEX — FORM 10-Q Page PART I Item 1. Financial Statements 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3. Quantitative and Qualitative Disclosures about Market Risk 46 Item 4. Controls and Procedures 46 PART II Item 1. Legal Proceedings 46 Item 1A. Risk Factors 47 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds and Issuer Repurchases of Equity Securities 47 Item 4. Submission of Matters to a Vote of Security Holders 47 Item 6. Exhibits 48 Signatures 49 Table of Contents PART I — FINANCIAL INFORMATION Item 1.Financial Statements. BRISTOW GROUP INC. AND SUBSIDIARIES Condensed Consolidated Statements of Income (2008 As Adjusted - Notes 1 and4) Three Months Ended June 30, 2008 2009 (Unaudited) (In thousands, except per share amounts) Gross revenue: Operating revenue from non-affiliates $ 241,134 $ 248,891 Operating revenue from affiliates 17,270 14,602 Reimbursable revenue from non-affiliates 24,371 25,853 Reimbursable revenue from affiliates 1,348 1,106 284,123 290,452 Operating expense: Direct cost 186,973 180,677 Reimbursable expense 26,067 26,657 Depreciation and amortization 14,955 18,186 General and administrative 27,206 28,802 255,201 254,322 Gain on disposal of assets 2,665 6,009 Earnings from unconsolidated affiliates, net of losses 7,723 2,633 Operating income 39,310 44,772 Interest income 1,447 222 Interest expense (8,602 ) (10,012 ) Other income (expense), net 1,692 (1,481 ) Income before provision for income taxes 33,847 33,501 Provision for income taxes (10,564 ) (9,510 ) Net income 23,283 23,991 Net income attributable to noncontrolling interests (703 ) (268 ) Net income attributable to Bristow 22,580 23,723 Preferred stock dividends (3,162 ) (3,162 ) Net income available to common stockholders $ 19,418 $ 20,561 Earnings per common share: Basic $ 0.78 $ 0.71 Diluted $ 0.72 $ 0.66 The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Table of Contents BRISTOW GROUP INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets (March 31 As Adjusted - Notes 1 and4) March 31, June 30, 2009 2009 (Unaudited) (In thousands) ASSETS Current assets: Cash and cash equivalents $ 300,969 $ 138,295 Accounts receivable from non-affiliates, net of allowance for doubtful accounts of $0.6 million 194,030 208,481 Accounts receivable from affiliates, net of allowance for doubtful accounts of $3.4 million 22,644 23,580 Inventories 165,438 184,190 Prepaid expenses and other assets 20,226 58,856 Total current assets 703,307 613,402 Investment in unconsolidated affiliates 20,265 199,734 Property and equipment – at cost: Land and buildings 68,961 75,277 Aircraft and equipment 1,823,011 1,877,295 1,891,972 1,952,572 Less – Accumulated depreciation and amortization (350,515 ) (378,846 ) 1,541,457 1,573,726 Goodwill 44,654 46,808 Other assets 24,888 24,409 $ 2,334,571 $ 2,458,079 LIABILITIES AND STOCKHOLDERS’ INVESTMENT Current liabilities: Accounts payable $ 44,892 $ 61,490 Accrued wages, benefits and related taxes 39,939 28,996 Income taxes payable — 551 Other accrued taxes 3,357 2,654 Deferred revenues 17,593 18,872 Accrued maintenance and repairs 10,317 10,934 Accrued interest 6,434 8,608 Deposits on assets held for sale — 23,764 Other accrued liabilities 20,164 21,545 Deferred taxes 6,195 11,042 Short-term borrowings and current maturities of long-term debt 8,948 8,953 Total current liabilities 157,839 197,409 Long-term debt, less current maturities 714,965 714,553 Accrued pension liabilities 81,380 96,384 Other liabilities and deferred credits 16,741 18,061 Deferred taxes 127,266 133,138 Commitments and contingencies (Note 7) Stockholders’ investment: 5.50% mandatory convertible preferred stock, $.01 par value, authorized and outstanding 4,600,000 shares; entitled in liquidation to $230 million; net of offering costs of $7.4 million 222,554 222,554 Common stock, $.01 par value, authorized 90,000,000 shares; outstanding: 29,111,436 as of March 31 and 29,336,770 as of June 30 (exclusive of 1,281,050 treasury shares) 291 293 Additional paid-in capital 436,296 439,712 Retained earnings 718,493 739,054 Noncontrolling interests 11,200 11,811 Accumulated other comprehensive loss (152,454 ) (114,890 ) 1,236,380 1,298,534 $ 2,334,571 $ 2,458,079 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents BRISTOW GROUP INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (2008 As Adjusted - Notes 1 and4) Three Months Ended June30, 2008 2009 (Unaudited) (In thousands) Cash flows from operating activities: Net income $ 23,283 $ 23,991 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization 14,955 18,186 Deferred income taxes 3,342 2,810 Discount amortization on long-term debt 114 725 Gain on asset dispositions (2,665 ) (6,009 ) Gain on Heliservicio investment sale (1,438 ) — Stock-based compensation expense 1,884 3,607 Equity in earnings from unconsolidated affiliates below dividends received 6,161 1,078 Tax benefit related to stock-based compensation (231 ) (26 ) Increase (decrease) in cash resulting from changes in: Accounts receivable 997 9,866 Inventories 911 (6,336 ) Prepaid expenses and other assets (3,628 ) (7,958 ) Accounts payable 1,188 6,081 Accrued liabilities (13,069 ) (13,127 ) Other liabilities and deferred credits (2,160 ) 2,092 Net cash provided by operating activities 29,644 34,980 Cash flows from investing activities: Capital expenditures (130,818 ) (86,040 ) Deposits on assets held for sale — 23,764 Proceeds from asset dispositions 7,406 40,364 Acquisitions, net of cash received 356 (178,638 ) Net cash used in investing activities (123,056 ) (200,550 ) Cash flows from financing activities: Proceeds from borrowings 115,000 — Debt issuance costs (3,304 ) — Repayment of debt and debt redemption premiums (1,597 ) (1,404 ) Partial prepayment of put/call obligation (41 ) (19 ) Preferred Stock dividends paid (3,162 ) (3,162 ) Issuance of common stock 225,117 346 Tax benefit related to stock-based compensation 231 26 Net cash provided by (used in) financing activities 332,244 (4,213 ) Effect of exchange rate changes on cash and cash equivalents (1,450 ) 7,109 Net increase (decrease) in cash and cash equivalents 237,382 (162,674 ) Cash and cash equivalents at beginning of period 290,050 300,969 Cash and cash equivalents at end of period $ 527,432 $ 138,295 Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ 7,529 $ 9,180 Income taxes $ 12,240 $ 4,265 Non-cash investing activities: Contribution of note receivable and aircraft to RLR $ (6,551 ) $ — Aircraft received for investment in Heliservicio $ 2,410 $ — The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents BRISTOW GROUP INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) NOTE 1 — BASIS OF PRESENTATION, CONSOLIDATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The condensed consolidated financial statements include the accounts of Bristow
